

116 SRES 385 ATS: Celebrating the 30th anniversary of the fall of the Berlin Wall, the reunification of both Germany and Europe, and the spread of democracy around the world.
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 385IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Johnson, Mrs. Shaheen, Mr. Cruz, Mr. Cardin, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, without amendment and with an amendment to the preambleJanuary 8, 2020Considered and agreed to with an amended preambleRESOLUTIONCelebrating the 30th anniversary of the fall of the Berlin Wall, the reunification of both Germany
			 and Europe, and the spread of democracy around the world.
	
 Whereas November 9, 2019, marks the 30th anniversary of the fall of the Berlin Wall, one of the most visible symbols of communism and the Iron Curtain that divided Europe, which led to the reunification of Germany;
 Whereas, beginning with the Russian Revolution of 1917, communist governments around the world denied freedom to and persecuted their citizens for most of the 20th century, resulting in the deaths of up to 100,000,000 people;
 Whereas, in the aftermath of World War II, the Soviet Union established control over countries in Central and Eastern Europe and further increased its power through the foundation of the Warsaw Pact military alliance between the Soviet Union, Albania, Bulgaria, Czechoslovakia, East Germany, Hungary, Poland, and Romania;
 Whereas the Soviet Union blockade of West Berlin in the summer of 1948 left West Berliners with only one month’s worth of provisions;
 Whereas, in what became known as the Berlin Airlift, the United States and United Kingdom responded to the blockade by airlifting 2,325,809 tons of food and supplies during 277,569 total flights into West Berlin;
 Whereas the Soviet Union was forced to lift the blockade of West Berlin on May 12, 1949, in light of the success of the Berlin Airlift;
 Whereas the Berlin Wall, built in 1961, separated communist East Germany from democratic West Germany, dividing the German people and symbolically dividing the world into democratic and authoritarian spheres;
 Whereas, in West Berlin in 1963, President John F. Kennedy spoke out against the Berlin Wall and communism, declaring that [f]reedom has many difficulties and democracy is not perfect, but we have never had to put a wall up to keep our people in, to prevent them from leaving us;
 Whereas, during the 28 years of the Berlin Wall's existence, more than 75,000 people were imprisoned for attempting to leave East Germany, and more than 1,000 people are estimated to have been killed trying to escape;
 Whereas Soviet forces brutally repressed demonstrations against repressive communist governments in Hungary in 1956, Czechoslovakia in 1968, and Poland in 1980;
 Whereas the United States Congress played a crucial role in the founding of Radio Free Europe and Radio Liberty, independent and uncensored news outlets that broadcast behind the Iron Curtain and have been credited by former Russian President Boris Yeltsin and former Czech President Vaclav Havel with playing a significant role in the ending of the Cold War;
 Whereas, in West Berlin in 1987, President Ronald Reagan, standing at the Brandenburg Gate, symbolically referred to both the physical wall and the division of the world and implored Soviet Premier Mikhail Gorbachev to tear down this Wall!;
 Whereas President Reagan stated, “As long as this gate is closed, as long as this scar of a wall is permitted to stand, it is not the German question alone that remains open, but the question of freedom for all mankind.”;
 Whereas, on August 23, 1989, several million people across the Baltic States of Estonia, Latvia, and Lithuania, which were illegally annexed in 1940 by the Soviet Union, demonstrated bravery and resilience by joining hands to form a 500-kilometer long human chain to peacefully demand their independence;
 Whereas, at midnight on November 9, 1989, the Berlin Wall symbolically fell, and East Berliners were allowed to cross into the West;
 Whereas, that night, East Berliners took pickaxes to this hated symbol of oppression, and during the following three days more than 2,000,000 people visited West Berlin from the East;
 Whereas, on November 13, 1989, the United States Senate welcomed the opening of the Berlin Wall as symbolic of the beginning of the process of reform taking place in the German Democratic Republic (East Germany) and throughout Eastern Europe;
 Whereas, after the fall of the Berlin Wall, a wave of democratic governance swept the world; Whereas, by the summer of 1990, democratically elected governments had been formed in all former Warsaw Pact countries;
 Whereas the reunification of Germany was officially declared on October 3, 1990; Whereas the process of German reunification faced significant economic, structural, cultural, and political challenges both within Germany and in Europe and took dedicated political leaders and citizens, with the support of allied nations, over a decade to achieve;
 Whereas, on December 25, 1991, the Soviet flag was lowered from over the Kremlin for the final time, replaced by the Russian flag;
 Whereas Mr. Gorbachev later said, The Soviet model was defeated not only on the economic and social levels; it was defeated on a cultural level. Our society, our people, the most educated, the most intellectual, rejected that model on the cultural level because it does not respect the man, oppresses him spiritually and politically.;
 Whereas, since its reunification, Germany has become the world’s fourth largest economy, has served as a leading voice in the European Union (EU), the Group of 7, and the United Nations, and has been consistently rated by Freedom House as one of the world’s freest countries;
 Whereas the United States and Germany share a close and multidimensional relationship, including security cooperation and an economic and trade partnership;
 Whereas the United States and Germany share values of freedom, democracy, and human rights and work in tandem to support and uphold these three pillars globally;
 Whereas Germany demonstrated unconditional solidarity with the United States following the September 11, 2001, attacks and leadership within NATO during the invocation of Article V of the North Atlantic Treaty in recognition that an attack on one is an attack on all;
 Whereas the 30th anniversary of the fall of the Berlin Wall coincides with the 70th anniversary of the North Atlantic Treaty Organization (NATO) and the 15th anniversary of the European Union Big Bang, when 10 mostly post-communist countries joined the EU’s community of democracies;
 Whereas many former Soviet and communist countries are prospering as a result of their democratic and economic reforms, reflected in their memberships in the EU and NATO; and
 Whereas the fall of the Berlin Wall signified the end of the division of Europe and, ultimately, the triumph of democracy over communism: Now, therefore, be it
	
 That the Senate— (1)recognizes the 30th anniversary of the fall of the Berlin Wall as the start of German reunification and democratic change in Eastern Europe and much of the rest of the world;
 (2)values the significant efforts made by German and European citizens to reunify and reinvigorate a united Germany;
 (3)recognizes Germany for its steadfast alliance and friendship with the United States, its leadership within the European Union, its commitment to democracy, rule of law, and market-based economics, and its efforts to support these values around the world;
 (4)congratulates the former communist countries of Europe for their substantial progress over the past 30 years towards strengthening their democracies, protecting human rights, combating the corruption endemic to communist regimes, transitioning to market-based economies, and resolving longstanding disputes; and
 (5)reaffirms the United States commitment to supporting democratic reform, and urges these countries to continue this progress so that their democracies and economies can thrive and their people can prosper.